Citation Nr: 0104066	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-27 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of a fractured right humerus.  

2.  Entitlement to a compensable disability rating for 
residuals of a fractured left humerus.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from September 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

In February 1993, the veteran executed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of Paralyzed Veterans of America 
(PVA).  

In July 1996, the veteran submitted a claim for increased 
ratings for residuals of the right and left humerus 
fractures.  The RO denied his claim in a January 1997 rating 
decision.  The veteran perfected his appeal of that decision 
by virtue of a July 1997 notice of disagreement and an August 
1997 substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2000).  

In November 1998, the veteran executed a VA Form 22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, in favor of the attorney representative 
stated above, Mr. LaPointe.  The Appointment specifically 
stated that all prior powers of attorney on file were 
canceled.  

At the same time in November 1998, Mr. LaPointe submitted on 
behalf of the veteran a claim for increased ratings for all 
service-connected disabilities and for a total disability 
rating based on individual unemployability.  In connection 
with that claim, the veteran underwent several VA 
examinations, including an orthopedic examination in November 
1999.  

In a March 2000 rating decision, the RO addressed a total of 
11 issues--the claim for total disability and the evaluation 
of all of the veteran's service-connected disabilities, 
including the right and left humerus fractures for which an 
appeal had already been perfected.  The RO mailed the 
decision and notice letter to the veteran on May 11, 2000.  
On the same date, the RO mailed the veteran a supplemental 
statement of the case, which erroneously addressed all the 
issues from the rating decision.   

However, review of the claims folder reveals that, after 
November 1998, the RO continued to send correspondence to 
PVA, including the March 2000 rating decision and May 2000 
supplemental statement of the case.  As discussed above, both 
of those documents addressed the issues currently before the 
Board.  

VA law and regulation provides that a specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant.  38 U.S.C.A. § 
7105(b)(2); 38 C.F.R. § 20.601.  Clearly, as of November 
1998, the veteran's properly designated representative is the 
attorney representative stated above.  When a supplemental 
statement of the case is necessary, it must be furnished to 
both the veteran and his representative.  38 C.F.R. § 19.31; 
see generally 38 U.S.C.A. § 7105(d).  Therefore, with respect 
to the two issues currently on appeal, a remand is required 
so that the RO may provide the veteran's representative 
copies of the appropriate documents.    

Similarly, the Board notes that the RO is required to notify 
the veteran and his representative of entitlement or 
nonentitlement to VA benefits along with appellate rights, 
including the right to a personal hearing and the right to 
representation.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 19.25.  
Although the other issues addressed in the March 2000 rating 
decision are not currently in appellate status, the RO is 
advised to take the necessary steps to ensure that Mr. 
LaPointe has been furnished all appropriate documents.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish the veteran's 
attorney representative, Mr. LaPointe, 
copies of all correspondence sent to PVA 
after November 1998.  The RO should 
permit Mr. LaPointe a reasonable amount 
of time in which to respond with 
additional argument on the issues 
currently before the Board, i.e. 
entitlement to increased disability 
ratings for residuals of a right and a 
left fractured humerus.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

